Citation Nr: 0001207	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected 
psychiatric disability, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from January 1991 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the RO.  The case was previously before the Board in October 
1998 when it was remanded for additional development.


FINDING OF FACT

The veteran is unable to retain employment due to service-
connected psychiatric disability.


CONCLUSION OF LAW

An increased (100 percent) rating for service-connected 
psychiatric disability is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for a higher rating must now include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used to assign a rating.  Id.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  And, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  61 Fed. Reg. 52701, 
52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130 (1999)).

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 
70 percent rating is assignable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assignable when the disability causes definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  And, a 10 percent rating is 
assignable when the disability causes mild social and 
industrial impairment.  38 C.F.R. § 4.132 (1996).

Moreover, the Board notes that "'when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.'  61 Fed. Reg. 52698 (Oct. 8, 1996)."  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
see Karnas, supra, consideration under the old criteria will 
be undertaken first.

The veteran asserts that the currently assigned 50 percent 
evaluation does not reflect the degree of disability he 
experiences due to his service-connected psychiatric 
disability.  When the Board remanded this case in October 
1998, it was noted that service connection had been 
previously established for depression which was rated as a 
psychoneurosis by the RO.  Nevertheless, clinical records 
referred to psychotic manifestations of the veteran's 
condition.  In its remand, the Board sought clarification as 
to whether service-connected disability contemplated both 
depression and a psychosis.  

Clarification of the exact nature of the psychiatric 
disability experienced by the veteran has not been provided.  
Indeed, records have variously described the veteran's 
problem as major depression, possible substance dependence, a 
schizoaffective disorder, paranoid schizophrenia, and major 
depression with psychotic features.  Given this latter 
assessment-major depression with psychotic features-which 
was noted at a February 1999 VA examination, and because of 
the rule of adjudication noted above, see Mittleider, supra, 
the Board has considered all psychiatric symptoms as part and 
parcel of the veteran's service-connected disability.

Since about 1996, the veteran's psychiatric problems have 
repeatedly been characterized as "severe."  Indeed, in July 
1996, his Global Assessment of Functioning (GAF) score was 
thought to be as low as 38.  The veteran has undergone 
regular outpatient treatment and nevertheless had significant 
problems with daily functioning, so significant that he was 
hospitalized in August 1998 with a GAF score that was thought 
to be as low as 30 or 35, depending on which hospital record 
is viewed.  More recently, when examined by VA in February 
1999, it was noted that the veteran had been unemployed since 
February 1998.  His social life was restricted to his 
relationship with his wife, and he has had suicidal ideation, 
albeit not since before the August 1998 hospitalization.  

Although it was reported at the August 1998 VA examination 
that the veteran hoped to eventually feel well enough to 
regain employment, the examiner specifically indicated that 
the veteran continued to have active symptoms of depression.  
While the earlier GAF score of 35 was explained as being due 
to acute depressive episodes accompanied by acute psychotic 
symptomatology, the Board finds that such a dramatic problem 
is not insignificant, as acute as it might have appeared.  
What is significant about the evidence is that the August 
1998 episode was not the veteran's first such episode.  He 
was hospitalized during service and was also admitted to a 
day program in 1996 by VA where it was noted at one point 
that his GAF score was as low as 30.  In short, the veteran 
has repeatedly had significant problems over the last several 
years, which problems have included psychotic features that 
periodically render the veteran unable to function.

Given the repeated problems experienced by the veteran, the 
Board finds that he meets the criteria for a 100 percent 
rating under the old rating criteria.  In other words, he is 
demonstrably unable to retain employment.  Although there are 
periods when he has had GAF scores that suggest that he can 
function at a level sufficient to obtain employment, and 
apparently was employed until about February 1998, any one 
such determination by an examiner is not necessarily 
determinative.  Rather, it is the analysis of the 
symptomatology and the full consideration of the whole 
history that is determinative.  38 C.F.R. § 4.130 (1996).  
Indeed, repeated psychotic periods without long remissions 
can be expected to adversely affect employability.  Id.  The 
Board therefore finds that, with resolution of reasonable 
doubt in the veteran's favor, his repeated problems have 
resulted in current unemployability due to psychiatric 
disease.  As such, a total rating is warranted under the old 
rating criteria.  38 C.F.R. § 4.132 (1996).  

(Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.)


ORDER

An increased (100 percent) rating for psychiatric disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

